Title: General Orders, 10 May 1782
From: Washington, George
To: 


                        

                            Head Quarters Friday May 10. 82.
                            Parole
                            C. Signs.
                        
                        Untill further orders no flagg from the Enimy at New York is to be received at any other place or post but
                            Dobbs ferry on any business or pretext whatever nor is any Flag from us to them to be sent from any other place—Officers
                            or others bringing dispatches from the Enemy are to be Stoped at Dobbs Ferry and their dispatches immediately forwarded to
                            Head Quarters—It is expected that all Officers Commandg on the lines or else where will pay the strictest attention to
                            this order.
                    